UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark one) R QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2009 £ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-52597 NEDAK ETHANOL, LLC (Exact name of registrant as specified in its charter) Nebraska 20-0568230 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 87590 Hillcrest Road, P.O. Box 391, Atkinson, Nebraska 68713 (Address of principal executive offices) (402) 925-5570 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, of changed since last report) Indicate by check mark whether the registrant has (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes RNo £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the proceeding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes£No R Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer£Accelerated filer £Non-accelerated filer £Smaller reporting company R Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes £No R As of October 15, 2009, the issuer had 5,233 Common and 185.4 Class A Preferred Membership Units issued and outstanding. TABLE OF CONTENTS PART I—FINANCIAL INFORMATION Item Number Item Matter Page Number Item 1. Financial Statements. 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 17 Item 4T. Controls and Procedures. 28 PART II—OTHER INFORMATION Item 1. Legal Proceedings. 28 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 28 Item 3. Defaults Upon Senior Securities. 29 Item 4. Submission of Matters to a Vote of Security Holders 29 Item 5. Other Information. 29 Item 6. Exhibits. 29 Signatures 30 PART I—FINANCIAL INFORMATION Item 1.Financial Statements. NEDAK ETHANOL, LLC Condensed Balance Sheets ASSETS September 30, 2009 December 31, 2008 (Unaudited) Current Assets Cash and equivalents $ 1,477,050 $ 94,691 Restricted short term investment 1,152,573 1,128,070 Restricted cash 3,202,407 52,866 Accounts receivable 937,639 182,152 Inventory 2,421,492 1,344,018 Inventory—corn contracts - 300,260 Prepaid expenses and other 913,324 300,552 Total current assets 10,104,485 3,402,609 Property and Equipment Land and improvements 4,377,727 4,427,265 Buildings 8,699,624 9,473,978 Plant equipment 69,871,549 76,274,960 Office equipment 200,575 177,894 Vehicles 468,617 468,617 83,618,092 90,822,714 Less accumulated depreciation (4,491,150 ) (133,932 ) Net property and equipment 79,126,942 90,688,782 Other Assets Deposits 300,000 - Deferred offering costs - 33,033 Restricted cash - TIF - 599,042 Debt issuance costs, net of amortization 1,160,787 1,234,514 Total other assets 1,460,787 1,866,589 Total Assets $ 90,692,214 $ 95,957,980 Notes to Condensed Unaudited Financial Statements are an integral part of this Statement. 1 NEDAK ETHANOL, LLC Condensed Balance Sheets LIABILITIES September 30, 2009 December 31, 2008 (Unaudited) Current Liabilities Term debt - previously classified as long-term $ 47,131,752 $ - Current maturities of long-term debt 2,093,248 2,410,002 Accounts payable Trade 2,369,978 800,924 Corn 2,870,704 - Construction payable - 145,586 Accrued interest and other 2,639,645 1,033,606 Notes payable – members - 15,000 Total current liabilities 57,105,327 4,405,118 Long-term debt, net of current maturities 18,750 48,500,783 Commitments and Contingencies Members’ Equity Preferred Units, 185.4 units issued and outstanding 1,854,428 - Common Units, net of offering costs, 5,233 units issued and outstanding 49,839,281 49,891,449 Accumulated deficit (18,125,572 ) (6,839,370 ) Total members’ equity 33,568,137 43,052,079 Total Liabilities and Members’ Equity $ 90,692,214 $ 95,957,980 Notes to Condensed Unaudited Financial Statements are an integral part of this Statement. 2 NEDAK ETHANOL, LLC Condensed Statements of Operations (Unaudited) Nine Months Ended September 30, 2009 Nine Months Ended September 30, 2008 Revenues $ 45,611,865 $ - Cost of Goods Sold 52,187,106 - Gross Loss (6,575,241 ) - General and Administrative Expenses 2,209,593 2,595,057 Operating Loss (8,784,834 ) (2,595,057 ) Other Income (Expense) Interest and other income 38,599 67,817 Interest expense (2,539,967 ) - Other expenses - (61,686 ) Total other income (expense), net (2,501,368 ) 6,131 Net Loss $ (11,286,202 ) $ (2,588,926 ) Weighted Average Common Units Outstanding—Basic & Diluted 5,233 5,230 Net Loss Per Common Unit—Basic & Diluted $ (2,156.74 ) $ (495.01 ) Notes to Condensed Unaudited Financial Statements are an integral part of this Statement. 3 NEDAK ETHANOL, LLC Condensed Statements of Operations (Unaudited) Quarter Ended September 30, 2009 Quarter Ended September 30, 2008 Revenues $ 20,326,786 $ - Cost of Goods Sold 21,477,426 - Gross Loss (1,150,640 ) - General and Administrative Expenses 966,774 1,121,968 Operating Loss (2,117,414 ) (1,121,968 ) Other Income (Expense) Interest and other income 10,195 21,977 Interest expense (912,319 ) - Total other income (expense), net (902,124 ) 21,977 Net Loss $ (3,019,538 ) $ (1,099,991 ) Weighted Average Common Units Outstanding—Basic & Diluted 5,233 5,232 Net Loss Per Common Unit—Basic & Diluted $ (577.02 ) $ (210.24 ) Notes to Condensed Unaudited Financial Statements are an integral part of this Statement. 4 NEDAK ETHANOL, LLC Condensed Statements of Cash Flows (Unaudited) Nine Months Ended September 30, 2009 Nine Months Ended September 30, 2008 Cash Flows from Operating Activities Net loss $ (11,286,202 ) $ (2,588,926 ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization 4,530,945 25,433 Change in operating assets and liabilities Accounts receivable (755,487 ) - Inventory (1,077,474 ) (2,074,193 ) Inventory – corn contracts 300,260 677,772 Prepaid expenses and other (612,772 ) (118,501 ) Deposits (300,000 ) - Accounts payable 5,307,542 296,656 Accrued interest and other 1,609,789 639,073 Net cash used in operating activities (2,283,399 ) (3,142,686 ) Cash Flows from Investing Activities Payments for construction in process - (24,751,083 ) Capital expenditures (182,749 ) (422,423 ) Net change in restricted cash and investments (3,551,352 ) (24,546 ) Net cash used in investing activities (3,734,101 ) (25,198,052 ) Cash Flows from Financing Activities Proceeds from construction loan 1,700,000 28,094,515 Sale of Preferred Units 1,854,428 - Proceeds from Delta-T letter of credit 3,995,000 - Payment on tax increment financing (139,000 ) - Member contributions - 40,000 Payments for deferred offering costs (10,569 ) (33,033 ) Debt issuance costs - (115,747 ) Net cash provided by financing activities 7,399,859 27,985,735 Net Increase (Decrease) in Cash and Equivalents 1,382,359 (355,003 ) Cash and Equivalents—Beginning of Period 94,691 604,193 Cash and Equivalents—End of Period $ 1,477,050 $ 249,190 Supplemental Disclosures of Cash Flows Information and Noncash Investing and Financing Activities Cash payments for interest $ 2,246,876 $ - Debt issuance costs in accounts payable $ 100,000 $ - Restricted cash used for interest - capitalized $ - $ 335,097 Construction loan proceeds used for interest $ - $ 1,079,268 Liquidated damages used to reduce property and equipment and note payable construction loan $ - $ 145,714 Settlement of advance from Delta-T used to reduce property and equipment $ 3,995,000 $ - Deferred offering costs offset against equity $ 52,168 $ - Construction costs included in accounts payable $ - $ 1,723,845 Settlement concession from Delta-T from forgiveness of note payable which reduced property and equipment $ 5,000,000 $ - Construction costs included in note payable - contract $ - $ 5,000,000 Amortization of financing costs capitalized as construction in process $ - $ 114,416 Capitalization of accrued interest on members notes $ 3,750 $ - Notes to Condensed Unaudited Financial Statements are an integral part of this Statement. 5 NEDAK ETHANOL, LLC Notes to Condensed Financial Statements (Unaudited) September 30, 2009 1.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES The unaudited interim condensed financial statements of Nedak Ethanol, LLC (the “Company”) reflect all adjustments consisting only of normal recurring adjustments that are, in the opinion of management, necessary for fair presentation of financial position, results of operations and cash flows. The results for the three and nine month periods ended September 30, 2009 are not necessarily indicative of the results that may be expected for a full fiscal year. Certain information and footnote disclosures normally included in annual financial statements prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”) are condensed or omitted pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”), although the Company believes that the disclosures made are adequate to make the information not misleading. The accompanying balance sheet as of December 31, 2008 is derived from the audited financial statements as of that date. These condensed financial statements should be read in conjunction with the Company’s audited financial statements and notes thereto included in the annual report for the year December 31, 2008, filed on Form 10-K with the SEC. Nature of Business The
